At the May term, 1932, of the common pleas court of Morrow county, Ohio, to wit, on August 29, 1932, the plaintiffs below, Enoch Higgins and others, recovered a judgment by the consideration of said court, against the defendants below, Eugene J. Mansfield and others, in an action then pending, and a *Page 60 
petition in error, a transcript of the docket and journal entries, and a bill of exceptions are now filed in this court.
The plaintiffs brought their action as trustees of the Pulaskiville Methodist Episcopal Congregation, a religious society, organized for the benefit of the members, and alleged that the Pulaskiville Methodist Episcopal Congregation are the owners of a lot or tract of land located in the incorporated village of Pulaskiville, Ohio, the title to which, plaintiffs aver, is in the name of the trustees of said Pulaskiville Methodist Episcopal Congregation; they alleged that there is located on said tract or lot a large and valuable church building, used for religious purposes; they further allege that the defendants are now working upon said building, have torn down all of the foundation wall from said church building, have removed the steps, and otherwise damaged the property, and are preparing to move the same away; and they further allege that one of the defendants, to wit, Guy Truax, is claiming the right to said church building by virtue of the purchase of the same, and that he threatens to remove said church building from the premises aforesaid.
The plaintiffs in the court below prayed for a temporary restraining order, and, upon final hearing, for a perpetual injunction, and prayed that a mandatory injunction issue requiring the defendants to restore the building to the same condition it was in at the time of the purchase.
To this petition the defendants answered, and for a first defense denied each and every allegation in the petition contained, and especially denied that the plaintiffs below were trustees of the Pulaskiville Methodist Episcopal Congregation, and denied that the Pulaskiville Methodist Episcopal Congregation were the owners of a tract of land in the village of Pulaskiville, Ohio; and for a second defense the defendants averred that prior to the years 1922 and 1923 the Methodist *Page 61 
Episcopal Church Conference of the Mansfield district was the owner of the church building in question; and further alleged that shortly thereafter the said church congregation by removals and death became extinct in or about the year 1925, and since that time said church organization has not functioned.
As a further defense they allege that the Northeast Ohio Conference of the Mansfield district, held at Cambridge, Ohio, in September, 1929, by a resolution duly passed, ordered and directed F.C. Anderson to sell the Pulaskiville property, the proceeds to be applied to the parsonage fund in the Frederickstown circuit; that said order remained in full force and effect until the sixth day of July, 1932, when the defendant, Eugene J. Mansfield, as pastor of the Frederickstown circuit, was ordered and directed by Jesse J. Wyeth, district superintendent of the Mansfield district, to proceed to sell said property as per the order of the Methodist Episcopal Conference in the year 1929; that in compliance with said instructions the said Eugene J. Mansfield did sell said property to the defendant Guy Truax for the sum of two hundred dollars, which said sum was thereupon paid to the defendant Eugene J. Mansfield for the benefit of the parsonage fund of the Frederickstown circuit; that the title to said property was vested in said Methodist Episcopal Conference and all the steps required to be taken to sell the same were legal, lawful, and in compliance with the rules of said Conference; and that for said valuable consideration said Conference sold said property to Guy Truax.
The cause was submitted to the common pleas court, which found in favor of the plaintiffs below, and ordered that the temporary injunction be made perpetual. The defendants in the court below thereafter filed a motion for a new trial, which was overruled, and thereafter filed in this court their petition in error; several grounds being alleged in the petition in *Page 62 
error. But the principal grounds relied upon in this court are:
(1) That the court erred in not dismissing the action, for the reason that plaintiffs were without legal capacity to maintain said action.
(2) The finding and judgment of the court below are manifestly against the weight of the evidence and contrary to law.
We have read and examined the record in this case with a great deal of care and attention for the reason that the question presented herein necessarily determines the rights and privileges of the Methodist Episcopal Church Conference to control, maintain and sell church property.
The record before us discloses that this church was built more than sixty years ago; that at the time of acquiring title to the real estate upon which said church was built the title was taken by the trustees of the Pulaskiville Methodist Episcopal Church, or congregation, and that at the time this action was brought, and for many years prior thereto, said church, as a congregation, by deaths, removals and other acts had disbanded and as a church congregation ceased to exist; that for years said church building had not been used for religious services or worship, was used only occasionally for funerals, and was at one time leased to another denomination for a period of two weeks. The record further discloses that in the village or neighborhood wherein this church is located there were not more than five or six of the former members of said congregation.
The record before us discloses that at the time this action was brought the plaintiffs below were not trustees of said church, as shown by Defendants' Exhibits H, I, and J, and by reference to the deed, which was offered in evidence in the court below, we find the deed shows that the property was deeded to the trustees, and, further, that said deed shows that it was subject *Page 63 
to the rules and discipline of the Methodist Episcopal Church. Defendants' Exhibit E discloses that the Methodist Episcopal Church Conference in 1929 ordered the property sold, and Defendants' Exhibit G discloses that under the discipline of the Methodist Episcopal Church Conference houses of worship and parsonages may be sold and removed from one place to another.
For a proper decision of this case, we refer to Section 10013 and Section 10015 of the General Code, which read as follows:
Section 10013 of the General Code provides:
"If the trustees are chosen to take charge of and manage other property owned or acquired by such religious denomination, they may hold, invest, control, and manage it, for the benefit of the denomination within the presbytery, synod, conference, diocese, or other ecclesiastical territorial limits represented by the trustees, subject to the direction of the proper representative body of such denomination within such limits. If a parish or congregation, connected with the denomination represented by the trustees becomes extinct, by reason of the death or dispersion of its members, the trustees may take possession of the church property of the parish, congregation, or society, whether real or personal, and rent, lease, sell, invest or otherwise dispose of it for the benefit of the denomination represented by them, within the territorial limits represented by the body by which they were appointed, and subject to such regulations as such body prescribes. All property held by such trustees, and the proceeds thereof, shall be applied to the use and benefit of the proper denomination within this state."
Section 10015 of the General Code provides:
"When a parish, congregation, or society becomes extinct, as mentioned in the second preceding section, the common pleas court of the county in which real *Page 64 
property of such extinct parish, congregation, or society is situated, upon the petition of the trustees of the denomination to which the extinct parish, congregation, or society belonged, may make an order for the sale of the property, whether built upon, or otherwise improved, or not, the proceeds of the sale to go to, and be for the benefit of, the denomination represented by such trustees, within the territorial limits represented by the body by which they were appointed. The purchaser thereof shall be vested with as full and complete a title to the property as the character of the original grant to such parish, congregation or society will allow. This section shall not limit, or in any degree restrict, the powers conferred by the three preceding sections upon such trustees."
From a careful examination of the record in the instant case, and from the laws above referred to, we are of the opinion that the word trustees referred to in Section 10015, General Code, relative to the sale of church property, has reference in this instance to the trustees of the Methodist Episcopal Conference and not the trustees of the Pulaskiville congregation.
The plaintiffs in the court below, not being trustees even of the congregation, and not being trustees of the Methodist Episcopal Conference, could not maintain this action.
For these reasons, we are of the opinion that the court below committed error in its finding and judgment, and that the injunctive relief granted was erroneous.
It therefore follows that the finding and judgment of the court below will be, and the same are hereby, reversed, the injunction is dissolved, and the petition of plaintiffs below is dismissed at their costs.
Judgment accordingly.
GARVER, P.J., and SHERICK, J., concur. *Page 65